Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 4/25/22 has been entered. Claims 1-12, 15, 19-23, 36, and 37 remain pending in the application, of which claims 36 and 37 are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Masters on 7/19/22.

 	Claims 12, 21, 36, and 27 are canceled and claims 1, 15, and 19 are amended as follows:


1. A method comprising: 
	(a) placing a first pill comprising a calcium-aluminate-based cement composition comprising water and a calcium-aluminate cement, at a plug location within a wellbore, 
	(b) placing a second pill comprising an alkaline fluid composition comprising water with a pH above 7, into the wellbore axially adjacent to the first pill; and 
	(c) mixing the first pill and the second pill at the plug location to facilitate a chemical in situ reaction between the first pill and the second pill, and thereby form a set plug at the plug location;
	wherein mixing the first pill and the second pill at the plug location comprises at least one of:
	(i) conveying a jet mixing assembly into the wellbore at or near the plug location; and operating the jet mixing assembly to enhance the chemical in situ reaction of the first pill and the second pill;
	(ii)	conveying a spiral mixer into the wellbore at or near the plug location; and operating the spiral mixer to enhance the chemical in situ reaction of the first pill and the second pill; or
	(iii)	conveying a baffled mixing tool into the wellbore at or near the plug location; and operating the baffled mixing tool to enhance the chemical in situ reaction of the first pill and the second pill.


15. The method of claim 1, wherein mixing the first pill and the second pill at the plug location comprises utilizing a mixing assembly that comprises a well tubing; a tubing release tool operatively coupled to the well tubing and axially offset therefrom; and at least one of: 	
	(i) the jet-mixing assembly operatively coupled to the tubing release tool and axially offset therefrom, the jet-mixing assembly having a jet tube section extending axially from the tubing release tool and defining one or more jet ports; 
	(ii) the spiral mixer operatively coupled to the tubing release tool and axially offset therefrom, the spiral mixer including an auger extending axially from the tubing release tool and providing a helical screw blade; or
	(iii) the baffled mixing tool operatively coupled to the tubing release tool and axially offset therefrom, the baffled mixing tool including a mixing section extending axially from the tubing release tool and providing one or more baffles that extend radially outward from a body of the mixing section.


19. A method comprising:
	(a) 	placing a first pill comprising a calcium-aluminate-based cement composition comprising water and a calcium aluminate cement, at a plug location within a wellbore with a tubing;
	(b) 	placing a separator within the wellbore with the tubing axially adjacent and uphole of the first pill;
	(c) 	placing a second pill comprising an alkaline fluid composition comprising water with a pH above 7, into the wellbore adjacent to the first pill with the tubing; 
	(d) 	inserting a tubing having a mixing device located at the bottom of the tubing into the wellbore to penetrate at least the second pill;
	(e) 	mixing the first pill and the second pill with the mixing device to facilitate a chemical in situ reaction between the first pill and the second pill; and
	(f) 	forming a set plug at the plug location within a set time,
	wherein mixing the first pill and the second pill with the mixing device comprises at least one of:
	(i) operating a jet mixing assembly to enhance the chemical in situ reaction of the first pill and the second pill;
	(ii) operating a spiral mixer to enhance the chemical in situ reaction of the first pill and the second pill; or
	(iii) operating a baffled mixing tool to enhance the chemical in situ reaction of the first pill and the second pill.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach, disclose, or suggest the combination of key limitations instantly claimed. For example, the closest prior art fails to recite the combination of placing a plug in a wellbore, injecting a first pill comprising water and a calcium-aluminate cement and a separate second pill comprising water with a specific pH, and mixing specifically at the site of the plug with a specific mixer with one of the specific structures instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674